IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43801

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 574
                                                )
       Plaintiff-Respondent,                    )   Filed: June 17, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
RYAN EVERETT LANGFORD,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Richard S. Christensen, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Ryan Everett Langford pleaded guilty to two counts of rape, Idaho Code § 18-6101(a),
and entered an Alford1 plea to one count of sexual abuse of a child under sixteen years of age,
I.C. § 18-1506. The district court imposed two unified twelve-year sentences, with four years
determinate, for the rape charges, and a unified seven-year sentence, with four years determinate,
for the sexual abuse of a child under sixteen years of age charge. All sentences were ordered to
run concurrently. Langford filed an Idaho Criminal Rule 35 motion, which the district court
denied. Langford appeals.

1
       See North Carolina v. Alford, 400 U.S. 25 (1970).

                                                1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Langford’s I.C.R. 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Langford’s
I.C.R. 35 motion is affirmed.




                                                2